Citation Nr: 1508342	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-19 674	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Sheldon Gilbert, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

On November 19, 2013, the Board granted the Veteran's claim of entitlement to service connection for COPD.  However, evidence from the Social Security Administration shows that the Veteran had died prior to the issuance of the November 19, 2013 Board decision.  Due to the death of the Veteran, the Board had no jurisdiction to adjudicate the merits of his appeal at that time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  

Accordingly, the November 19, 2013 Board decision, granting service connection for COPD, is vacated.




__________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



